Citation Nr: 0946392	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from August 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
Jurisdiction rests with the San Diego, California RO.  

The appellant and his wife testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing in 
July 2008.  A transcript of the hearing has been associated 
with the record. 

This issue was remanded by the Board in September 2008 for 
further evidentiary development.  


FINDINGS OF FACT

1.  The appellant is presumed to have been in sound condition 
on service entry, and reliable evidence otherwise has not 
been presented.

2.  Retinitis pigmentosa was not manifest in service and is 
not attributable to service.  


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in July 2003.  While the letter provided adequate notice with 
respect to the evidence necessary to substantiate the claim, 
it did not provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  However, the 
appellant was granted notice of the latter two elements in 
March 2007.  Although the appellant received inadequate 
preadjudicatory notice, complete notice was ultimately 
provided and was followed by a readjudication of the claim, 
curing the timing defect.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with post service private medical records.  VA afforded 
the appellant an opportunity to appear for a hearing and he 
testified before the undersigned in July 2008.  A copy of the 
transcript is associated with the claims folder.  
Additionally, VA afforded the appellant a VA examination.  
The recent VA examination is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and an opinion 
supported by a medical rationale.  The adequacy of this 
examination has not been challenged by either the appellant 
or his representative.

The Board observes that the service treatment records do not 
include a service entrance examination.  As this is 
presumably missing, the Board accepts a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).




Service Connection

Service medical records reflect that the appellant reported 
dizzy spells and woozy sensations in November 1973.  There 
were no complaints of paresthesia, neuralgia or focal 
weakness.  In May 1974 the appellant complained of "floaters" 
in his right eye and lack of concentration.  He denied 
headaches, diplopia, focal weakness, and paresthesia.  The 
impression was vitreous floaters.  In the July 1975 
separation examination, the appellant reported eye trouble.  
The eyes were reported normal.  It was noted at that time 
that the appellant wore glasses prior to entry and this was 
reported to be NCD [not considered disabling].

In a letter dated October 1994, Dr. K related that she had 
first examined the appellant in August 1992 and that, at that 
time, he complained of poor vision, especially at night.  By 
history, the appellant's brother had been diagnosed with 
retinitis pigmentosa and was concerned that he might be 
developing this condition as well.  Eye evaluation revealed 
signs and symptoms of retinitis pigmentosa described by the 
examiner as "decreased night vision, pigmented bone spicule 
appearance of his retinas, and subjective/objective signs of 
reduced peripheral vision, approximately a 20 field of 
vision."

Private eye records dated subsequently show retinitis 
pigmentosa and legal blindness was noted in January 2004.  A 
January 2004 VA outpatient treatment record reflects that the 
appellant had retinitis pigmentosa diagnosed in 1992.  The 
appellant reported mobility is less at night.  By history, 
the appellant's mother was a carrier for the condition and 
his two brothers had retinitis pigmentosa.

In a September 2004 letter, Dr. C. reported that the 
appellant presented for a retinal assessment and 
consultation.  Examination was performed and the diagnoses 
were retinitis pigmentosa and vitreous floaters.

In a May 2005 letter, Dr. S stated that the appellant 
presented with a complaint of progressive floaters, 
blurriness, and nyctalopia dating back to 1974.  The examiner 
stated that "Family history was unremarkable for RP 
[retinitis pigmentosa]."  Dr. S reported that examination 
revealed long-standing retinitis pigmentosa of the rod cone 
degenerative type with severe macular involvement and of 
simplex transmission.  He stated that it was "certainly 
possible" that the disease may have begun in 1974 when the 
appellant developed nyctalopia upon initiating his military 
service.  

An undated statement by a service colleague received in 
August 2007, indicates that the appellant complained of 
bright sunlight bothering his eyes, as well as trouble seeing 
at night.  The appellant's service colleague opined that the 
appellant's mobility and vision only worsened as time 
progressed during service.

At his July 2008 hearing, the appellant reported that he 
experienced floaters in service and that he had problems with 
finding his way in service.  He reported that floaters and 
lack of concentration supports onset of his retinitis 
pigmentosa in service.  The appellant reported that the 
doctor told him that if he wanted to leave service the doctor 
would endorse it.  The appellant said he declined because he 
wanted to finish service and get an honorable discharge.  The 
appellant stated that he reported eye problems at separation.  
He reported that he was told that his condition was 
hereditary.  He stated that his mother is a carrier and three 
of his siblings had it.  The appellant stated that prior to 
service he had no signs or symptoms of retinitis pigmentosa 
and that he did not begin to experience problems until 
service.  The appellant's wife related that she noticed that 
the appellant was having eye problems back in 1985.  It was 
stated that the appellant started having problems shortly 
after service.  The appellant also argued that retinitis 
pigmentosa was a pre-existing condition aggravated by 
service.

In November 2008, VA examination was conducted.  The 
appellant reported to the examiner that:  He felt like 
something in service triggered his retinitis pigmentosa; he 
had night blindness in service but his buddies covered for 
him; he believed welding and standing night watch damaged his 
vision and caused his condition. Retinitis pigmentosa end 
stage, early cataract not significant, myopic astigmatism 
with presbyopia, legal blindness and arcus senilus were 
diagnosed.  The examiner determined that retinitis pigmentosa 
was not manifested during service.  The examiner noted that 
there is no documentation of "night blindness" or any 
complaints or actions which could be interpreted to be 
associated with the reduced rate of visual adaptation at 
night or in dim light.  The examiner further noted that 
welding and standing night watch had nothing to do with 
retinitis pigmentosa and did not exacerbate this disease.  
The examiner explained that the clinical findings, which 
noted central acuity and visual field, even at the time of 
diagnosis in 1992, would not and does not substantiate the 
report by the appellant of having signs and symptoms of 
retinitis pigmentosa in service.  He further explained that:  
Floaters have nothing to do with retinitis pigmentosa; 
symptoms of feeling strange, having a lack of concentration 
or a confused state are not signs of retinitis pigmentosa 
even in its early development; history of welding had nothing 
to do with the development of retinitis pigmentosa; and 
history of standing watch at night does not exacerbate this 
disease.  The examiner reported that he found no indication 
of retinitis pigmentosa during active duty, and no indication 
of any manifestations of this disease prior to service 
entrance.  The examiner commented that, although the 
appellant checked the box for "eye trouble" on his service 
separation examination, the service examiner had annotated 
this report in the comment section as the need to wear 
glasses.  The examiner acknowledged the opinion of Dr. S, 
wherein he stated that that it was possible that retinitis 
pigmentosa began in 1974 when he developed nyctalopia upon 
initiating service.  However, the examiner disagreed noting 
that this was not substantiated by the medical record and the 
appellant had given a false history to Dr. S when reporting 
no family history for retinitis pigmentosa.  The examiner 
concluded that:  Retinitis pigmentosa was not manifested in 
service; and that there was no chronic or permanent increase 
in retinitis pigmentosa as a result of service.

The VA examiner in November 2008 reported that the appellant 
clearly and regrettably has retinitis pigmentosa which has 
eventually made him legally blind.  The examiner indicated 
that this is a hereditary disorder associated with a primary 
abnormality and is characterized subjectively by night 
blindness and a loss of peripheral vision.  It was noted that 
such cannot be caused by service in the military nor can its 
onset be influenced or its severity exacerbated by service in 
the military.  The examiner further noted that the fact that 
the mother is a carrier and his two brothers are affected 
speaks to his hereditary pattern as probably being autosomal 
dominant.  The examiner noted that typically the disease is 
made manifest in over 75 percent of patients by the age of 30 
and that the appellant separated from service at the age of 
22 with no evidence for the manifestation of retinitis 
pigmentosa by exam or documented by symptoms or complaints at 
that time.  The examiner noted that the disease runs its 
course without respect to environmental or psychiatric 
considerations, and that you can not cause it, accelerate it 
nor can you stop it.  The examiner then opined that the 
appellant's retinitis pigmentosa was not caused by his 
service, was not documented as made manifest in the service, 
nor was it exacerbated by the appellant's service.

Legal Criteria 

Initially, the Board notes the appellant does not assert that 
his claimed eye problem is a result of combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

According to Precedent Opinions of the VA Office of General 
Counsel, service connection may be granted for congenital or 
hereditary diseases, such as retinitis pigmentosa, if 
initially manifested in or aggravated by service.  VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. 
Reg. 43253 (1990). In particular, a hereditary disease does 
not always rebut the presumption of soundness, and, thus, 
retinitis pigmentosa and most other diseases of hereditary 
origin can be incurred in service.  VAOPGCPREC 67-90, 55 Fed. 
Reg. 43253 (1990).  According to this opinion, such diseases 
"can be considered to be incurred in service if their 
symptomatology did not manifest itself until after entry on 
duty."  Id.  The opinion went on to explain that "Only when 
symptomatology and/or pathology exist can he or she be said 
to have developed the disease."  Id.  In this context we use 
the term "pathology" in the sense of an active disease 
process, not just a mere predisposition to develop a disease, 
which process may or may not precede symptomatology.  Id.

Analysis 

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for retinitis pigmentosa.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The appellant has presented two arguments for consideration 
by the Board.  He argues that his condition preexisted 
service and underwent a permanent worsening during and/or 
because of service.  He also argues that he condition first 
became manifest during service.  The Board has considered the 
appellant's statements that he first started to exhibit 
symptoms of retinitis pigmentosa while in service along with 
his report of having had floaters and a lack of concentration 
in service.  The Board has also considered his wife's report 
that he had eye problems dating to 1985 and those of his 
friend, which related that the appellant's eyes worsened over 
time during service.

First, the Board will address the claim on the basis of 
aggravation of a preexisting disease or injury.  In this 
regard, the Board notes that there is no entrance examination 
of record.  As there is no evidence that retinitis pigmentosa 
was noted on service entry, the presumption of soundness 
applies.  Furthermore, there is no clear and unmistakable 
evidence to rebut the presumption.  Specifically, the Board 
finds that retinitis pigmentosa is not shown prior to service 
or soon after service entry and, therefore, there is no basis 
to find that the appellant was not in sound condition at 
service entry.  This finding is predicated on the absence of 
competent evidence showing retinitis pigmentosa prior to 
service entry or at service entry or at anytime during 
service.

The Board acknowledges that the appellant is competent to 
report his eye symptoms, such as blurred vision, decreased 
visual acuity, etc.  Layno v. Brown, 6 Vet.App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  However, he is not competent to diagnose retinitis 
pigmentosa.  Whether the constellation of symptoms presented 
by the appellant in service is consistent with retinitis 
pigmentosa is a question not susceptible to lay resolution, 
but rather falls within the province of medical 
professionals.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  Therefore, far more probative here is 
the opinion of the VA examiner who is skilled and 
knowledgeable about the signs and symptoms associated with 
retinitis pigmentosa.  In this case, the November 2008 VA 
examination found that there was no indication of any 
manifestation of this disease prior to service or on service 
entry.  Moreover, the Board notes that the November 2008 VA 
examiner indicated that retinitis pigmentosa, as a hereditary 
disease, could not be caused, influenced, or accelerated by 
service.  Therefore, the claim based on a preexisting disease 
aggravated by service is denied.

Second, the Board finds that retinitis pigmentosa was not 
incurred in service.  The evidence of record shows that 
retinitis pigmentosa was first documented many years after 
service discharge, and that there were no in-service 
manifestations of this disease.  Specifically, the November 
2008 VA examiner stated that there is no indication of the 
manifestations of retinitis pigmentosa during active duty.  
Reliable evidence has not been presented showing that 
retinitis pigmentosa was first manifested in service.

While the Board acknowledges the May 2005 opinion of Dr. S. 
that it was possible that the disease began in 1974, the 
Board finds that this opinion has diminished probative value 
because the history reported by the appellant is not borne 
out by the record.  The Board notes that history of nyclaptia 
in 1974 is not shown and, although well-documented in the 
other medical records, that the appellant denied a family 
history for retinitis pigmentosa.  A medical opinion based 
upon an inaccurate history is equally inaccurate.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Also, the opinion has 
diminished probative value because it is speculative.  See 
Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision 
that a disability was not incurred in service where even the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure).

By contrast, the Board assigns greater probative value to the 
2008 VA medical opinion as it was prepared with an accurate 
medical history and access to the entire claims folder, 
including the available service treatment records.

Furthermore, the Board has taken into account the appellant's 
credibility.  The Board finds that the appellant is not 
credible with respect to any allegation of retinitis 
pigmentosa preexisting service, and having been aggravated 
thereby, or having been first manifested in service.  The 
November 1994 letter of Dr. K reflects that diagnosis for 
this disease was made in 1992 after symptoms and family 
history was known.  There was no report at this time of any 
symptoms manifesting during the 1970s, either prior to or 
during service.  The Board accords this medical evidence 
greater probative value than the later allegations of the 
appellant as the information provided by the appellant was 
given solely for diagnosis and treatment purposes.  Also, the 
inconsistent medical history provided by the appellant, 
namely his denial of any family history of retinitis 
pigmentosa, weighs against his credibility.

In summary, convincing negative evidence of record includes 
service treatment records that are devoid of any mention, 
diagnoses or treatment for retinitis pigmentosa.  Although 
eye problems were reported at separation, it was noted at the 
time that the appellant wore glasses prior to entry which was 
not considered disabling.  The eyes were reported normal.  
Furthermore, the November 2008 VA examiner opined that the 
appellant's retinitis pigmentosa was not caused by his 
service, was not documented as made manifest in the service, 
nor was it exacerbated by the appellant's service.  The 
examiner noted no manifestations of retinitis pigmentosa by 
exam or documented by symptoms or complaints in service.  
Retinitis pigmentosa is first documented in August 1992, 
decades after service.  Although the appellant was seen in 
service for floaters and lack of concentration, the November 
2008 VA examiner opined that the appellant's retinitis 
pigmentosa was not caused by his service, was not documented 
as made manifest in the service, nor was it exacerbated by 
the appellant's service.  The examiner noted that standing 
watch at night does nothing to exacerbate this disease, that 
floaters have nothing to do with retinitis pigmentosa, and 
that symptoms of feeling strange, having a lack of 
concentration or a confused state are not considered signs of 
retinitis pigmentosa even in its early development.

While the evidence of record shows that the appellant has 
retinitis pigmentosa, the Boards finds that the more 
probative evidence shows that the appellant's current 
disability did not pre-exist service and was not manifest 
during service.  Accordingly, service connection is denied.  
The preponderance of the evidence is against the claim for 
service connection for retinitis pigmentosa, and there is no 
doubt to be resolved.  


ORDER

Service connection for retinitis pigmentosa is denied.  




____________________________________________
Cynthia. A. Skow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


